DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-12, now 20-35) in the reply filed on 12/29/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is confusing and unclear what the numerology 0.75, 1.0 and 1.2 stand for. Is it a ratio? What type of ratio?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-25 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (2019/0341430).
Re claim 22, Lee et al. disclose a lower electrode (102); a light emitting layer (1030) having a light emitting region; a bank (109) surrounding the light emitting region of the light emitting layer; and an upper transparent electrode (104), wherein the lower electrode (102), the light emitting layer (1030), the bank (109), and the upper transparent electrode (104) are disposed above a substrate (101) (Fig. 5), the lower electrode (102) includes a first part, a second part and a third part, the second part being between the first part and the third part, and a thickness (L2) of the second part of the lower electrode is less than a thickness (L1) of the first part of the lower electrode and a thickness (L3) of the third part of the lower electrode (See Fig. 5 annotated below).

    PNG
    media_image1.png
    391
    734
    media_image1.png
    Greyscale


	Re claim 23, Lee et al. disclose an insulating layer (105) comprising a hole portion; a lower electrode (102); a light emitting layer (1030) having a light emitting region; a bank (109) surrounding the light emitting region of the light emitting layer; and an upper transparent electrode (104),  wherein the lower electrode (102), the light emitting layer (1030), the bank (109), and the upper transparent electrode (104) are disposed above a substrate (101), the lower electrode (102) includes a first part (L1) and a second part (L2), the first part is in the hole portion, the second part is out of the hole portion, the first part and the second part are between the light emitting region of the light emitting layer and the substrate (Fig. 5), the second part is closer to the bank than the first part is, a thickness (L2) of the second part of the lower electrode is less than a thickness (L1) of the first part of the lower electrode, and a lower surface of the lower electrode is configured to have a smaller distance from the substrate to the first part than to the second part (Fig. 5).
	Re claim 24, Lee et al. disclose wherein the lower electrode (102) includes a third part (L3), the second part (L2) being between the first part (L1) and the third part (L3), 
	Re claim 25, Lee et al. disclose wherein an insulating layer (105) having a hole portion is provided above the substrate (101), and the lower electrode (102) covers an inner side of the hole portion of an upper surface of the insulating layer (105) (Fig. 5).
	Re claim 34, Lee et al. disclose a top emission organic EL device ([0086]) comprising a plurality of top emission organic EL elements, each of which is the top emission organic EL element according to claim 22, wherein upper transparent electrodes of the plurality of top emission organic EL elements are electrically connected to each other ([0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 21, 26-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2019/0341430) in view of the following comments.
Re claim 20, Lee et al. disclose an insulating layer (105) comprising a hole portion; a lower electrode (102); a light emitting layer (1030) having a light emitting region; a bank (109) surrounding the light emitting region of the light emitting layer; and an upper transparent electrode (104), wherein the insulating layer, the lower electrode, the light 


    PNG
    media_image1.png
    391
    734
    media_image1.png
    Greyscale

	Lee et al. does not clearly disclose wherein a thickness (L1) of the first part of the lower electrode is 150 nm or more.
One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired function of first part of the lower electrode.  
          In addition, the selection of thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without 
         Note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

	Re claim 21, Lee et al. disclose wherein the thickness (L1) of the first part of the lower electrode is more than the thickness (L2) of the second part of the lower electrode (See Fig. 5 above).
Re claim 26-28, One of ordinary skill in the art would have been led to the recited thickness ratio L1/L3 through routine experimentation to achieve a desired function of the lower electrode.  
          In addition, the selection of thickness ratio L1/L3, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited 
         Note that the specification contains no disclosure of either the critical nature of the claimed thickness ratio L1/L3 or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness ratio L1/L3 or upon another variable recited in a claim, the Applicant must show that the chosen thickness ratio L1/L3 is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Re claim 29, Lee et al. disclose wherein the lower electrode (102) is electrically connected to a transistor (112), and the insulating layer (105) is configured to cover the transistor (112) (Fig. 5).
	Re claim 30, Lee et al. disclose wherein an intermediate layer (1031/1032/1033/1034) is provided, in addition to the light emitting layer (1030), between the lower electrode (102) and the upper transparent electrode (104) (Fig. 3d).

	Re claim 32, Lee et al. disclose each of which is the top emission organic EL  ([0086]) element according to claim 31, wherein upper transparent electrodes of the plurality of top emission organic EL elements are electrically connected to each other ([0046]).
	Re claims 33 and 35, Lee et al. does not clearly disclose the OLEDs elements having different first and second emission colors.
	Lee et al. disclose a top emission OLED, therefore it is obvious to one of ordinary skill in the art that a OLED would have a first plurality of organic EL elements, each of which emits a first emission color; and a second plurality of organic EL elements, each of which emits a second emission color different from the first color, wherein each of the first plurality of organic EL elements includes the top emission organic EL element.

Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11,282,906 B2, US 9,391,304 B2 and US 2015/0340413 disclose a similar configuration of a top emission organic EL element.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        March 22, 2022